Citation Nr: 1141796	
Decision Date: 11/09/11    Archive Date: 11/21/11

DOCKET NO.  07-22 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for a left shoulder disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel









INTRODUCTION

The Veteran, who is the appellant, served on active duty from April 1968 to June 1972. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in May 2006 of a Department of Veterans Affairs (VA) Regional Office (RO).

In February 2011, the Board remanded the case to the RO for additional development.  As the requested development has been completed, no further action is necessary to comply with the Board's remand directive.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The claim for a total disability rating for compensation is raised by the record, and the claim is referred to the RO for appropriate action.  


FINDING OF FACT

A left shoulder disability had its onset in service.


CONCLUSION OF LAW

A left shoulder disability was incurred in service.  38 U.S.C.A. § 1110, 5107(b) (West 2002 & 2011); 38 C.F.R. § 3.303 (2011).






The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented, in part, at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

As the claim of service connection is resolved in the Veteran's favor, further discussion of VCAA compliance is not necessary.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Principles of Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a).

For a Veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for arthritis or degenerative joint disease, if the disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  



Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Facts 

The service treatment records show  that in January 1969 the Veteran suffered scalp lacerations after hitting his head on a hatch aboard ship.  No mention is made of shoulder by way of a symptom such as pain, examination, treatment, or diagnosis.

In November 1970, apparently on leave, the Veteran injured his left shoulder playing football.  The Veteran received initial treatment at an Air Force hospital near Sacramento, California, but the records are not included in the Veteran's file and are apparently no longer available.  The impression was a possible acromioclavicular separation and X-rays were negative for a fracture. The shoulder was placed in a sling for a week.  Four days later, it was noted he had improvement with good range of motion in the left shoulder.  At the separation examination in April 1972, the left shoulder was recorded as normal. 

After service, a left shoulder problem was first documented in 2004.  

VA records show that in October 2005 the Veteran stated that he injured his left shoulder in 1970 or 1971 aboard an aircraft carrier.  An MRI revealed a type II curvature of the undersurface of the acromion process, moderate to severe joint space narrowing of the glenohumeral joint with osteophyte formation, and numerous loose joint bodies.




In October 2006, the Veteran has a left shoulder arthroplasty.

On VA examination in March 2011, the Veteran stated that in service he hit his head on a hatch and fell injuring his left shoulder.  The VA examiner concluded that service as likely as not caused the disability.  The VA examiner explained that overuse gradually wears down a shoulder joint cartilage and is commonly seen in athletes, but significant trauma can cause damage to the articulating cartilage and the trauma can be a single event or multiple events.  Furthermore, the osteoarthritis that results may not appear on for many years and the symptoms can even be intermittent over time.  

Evidentiary Standards

VA must give due consideration to all pertinent medical and lay evidence in a case where a veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  The record does not show that the Veteran was in combat, and the combat provisions of 38 U.S.C.A. § 1154(b) do not apply.

Competency is a legal concept in determining whether medical or lay evidence may be considered, in other words, whether the evidence is admissible as distinguished from weight and credibility, a factual determination going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159.


The Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F. 3d 1369, 1377 (Fed. Cir. 2000) ("Fact-finding in veterans' cases is to be done by the Board).)

When there is an approximate balance of positive and negative admissible evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).

Analysis 

The Veteran asserts that in service he injured his left shoulder when he fell after hitting his head on a hatch aboard ship.  He states that when he hit his head, he was knocked unconscious and fell onto his left shoulder.  The Veteran states he was only treated for the head injury, not the shoulder, but the shoulder was painful and the pain continued and gradually worsened over time until he needed a shoulder replacement in October 2006.  He has submitted statements that he was able to handle the pain for many years by using over the counter medication.  When the pain became unbearable, he sought treatment at VA in late 2004.

In statements in support of his claim, the Veteran described the accident where he hit his head on a hatch, lost consciousness, and fell injuring his left shoulder.  In addition, the service treatment records document a separate injury to the left shoulder playing football. 

The absence of contemporaneous medical evidence may be weighed against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d. 1331, 1337 (Fed. Cir. 2006). 



As the Veteran is competent to describe a shoulder injury in service, which is within the realm of the Veteran's personal experience, his statements are satisfactory evidence of a shoulder injury during service, which answers the question of what happened in service.  He is also competent to describe continuous progressive pain and loss of motion since separation, but that evidence does not answer the questions of a current disability or of a nexus to service, and competent evidence is still required to establish a current disability and nexus of the current disability to service.

As the medical records have described the Veteran's condition preoperatively as adhesive capsulitis, an old displaced fracture at the tip of the clavicle, erosion of the humeral head, and osteoarthritis, and now, residuals from the total left shoulder arthroplasty, the Board will refer to the Veteran's condition as a left shoulder disability.

Although the Veteran is competent to describe symptoms of his left shoulder disability, a left shoulder disability is not a condition under case law that has been found to be capable of lay observation, and the determination as to the presence of a left shoulder disability therefore is medical in nature, that is, not capable of lay observation, and competent medical evidence is needed to substantiate the claim.  See Savage v. Gober, 10 Vet. App. 488, 498 (1997) (On the question of whether the veteran has a chronic condition since service, the evidence must be medical unless it relates to a condition as to which, under case law, lay observation is competent); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).  Also, under certain circumstances, a layperson is competent to identify a simple medical condition.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

A left shoulder disability, however, is not a simple medical condition because as demonstrated here, the diagnosis is based on results of radiological testing that requires competent medical knowledge for interpretation.  



For this reason, the Board determines that a left shoulder disability is not a simple medical condition that a lay person such as the Veteran is competent to identify.

Where, as here, there is a question of a diagnosis, not capable of lay observation, and the claimed disability is not a simple medication condition, competent medical evidence is required to substantiate the claim.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis or medical opinion.  38 C.F.R. § 3.159.

Competent medical evidence has been provided by the VA examiner in February 2011.  The examiner concluded that the Veteran had a chronic disability of the left shoulder after the left shoulder arthroplasty in October 2006.  The examiner also concluded that the Veteran's left shoulder disability was at least as likely as not related to service, which is evidence in favor of the claim.

As the opinion of the VA examiner is in favor of the claim, which is the only competent evidence on the material questions of diagnosis and causation, and as the Board may consider only independent medical evidence to support its finding on the question of a medical nexus or medical causation, the preponderance of the evidence is in favor of the claim of service connection for a left shoulder disability.


ORDER

Service connection for a left shoulder disability is granted.



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


